Dawson, C. J.
(dissenting in part): I think that the testimony of the cross petitioner shows conclusively that she did not rely on Evans’ statements as to the value of the partnership assets when she sold out to him on September 20,1940. On the contrary, the allegation in her cross petition that she did so rely was conclusively destroyed by her testimony touching her extended and repeated con*160sultations with her attorney Carson, with Mr. Boomer the banker, and with Mrs. Dorney.
This court has a rule of appellate practice that when the testimony of a litigant in detail clearly destroys the basis for her cause of action she is not entitled to go to the jury, and judgment on her own evidence or on a directed verdict should be rendered against her. (Durham v. C. C. & M. Co., 22 Kan. 232; Bell v. Johnson, 142 Kan. 360, 46 P. 2d 886; Hefling v. City of Sharon, 152 Kan. 512, 106 P. 2d 680; Ray v. Allen, No. 36,173, this day decided. See, also, pertinent annotations in 50 A. L. R. 979 et seq., and 80 id. 624 et seq.)
I have not overlooked the fact that, according to Mrs. Thornton’s testimony, several months after she sold out to Evans, he told her that the outstanding accounts of the partnership were coming in very slowly. But that false statement of Evans, if he made it, had no bearing on the critical issue in this lawsuit, which was whether she relied on his false statements of the value of the assets, believing them to be true, when she sold out to him.
I would order judgment for plaintiff on the defendant’s cross petition, which would end this litigation entirely.